


109 HR 5624 IH: Men’s Health Act of

U.S. House of Representatives
2006-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5624
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2006
			Mr. Fossella (for
			 himself, Mr. Conyers,
			 Mr. Frelinghuysen,
			 Mr. Gilchrest,
			 Mr. Al Green of Texas,
			 Mr. Holden,
			 Mr. Holt, Mr. Issa, Mrs.
			 Johnson of Connecticut, Ms. Kilpatrick
			 of Michigan, Mr. King of New
			 York, Mr. Lantos,
			 Mr. LoBiondo,
			 Mr. McDermott,
			 Mr. McIntyre,
			 Mr. McNulty,
			 Mrs. Musgrave,
			 Mr. Owens,
			 Mr. Pastor,
			 Mr. Payne,
			 Mr. Rangel,
			 Mr. Rogers of Michigan,
			 Ms. Ros-Lehtinen,
			 Mr. Van Hollen,
			 Mr. Weldon of Pennsylvania,
			 Mr. Wilson of South Carolina, and
			 Mr. Wynn) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to establish an
		  Office of Men’s Health.
	
	
		1.Short titleThis Act may be cited as the
			 Men’s Health Act of
			 2006.
		2.FindingsThe Congress finds as follows:
			(1)A
			 silent health crisis is affecting the health and well-being of America’s
			 men.
			(2)While this health
			 crisis is of particular concern to men, it is also a concern for women
			 regarding their fathers, husbands, sons, and brothers.
			(3)Men’s health is a
			 concern for employers who pay the costs of medical care, and lose productive
			 employees.
			(4)Men’s health is a
			 concern to Federal and State governments which absorb the enormous costs of
			 premature death and disability, including the costs of caring for dependents
			 left behind.
			(5)The life expectancy
			 gap between men and women has increased from one year in 1920 to almost six
			 years in 2002.
			(6)Prostate cancer is
			 the most frequently diagnosed cancer in the United States among men, accounting
			 for 33 percent of all cancer cases.
			(7)An estimated
			 230,000 men will be newly diagnosed with prostate cancer this year alone, and
			 approximately 30,000 will die.
			(8)Prostate cancer
			 rates increase sharply with age, and more than 75 percent of such cases are
			 diagnosed in men age 65 and older.
			(9)The incidence of
			 prostate cancer and the resulting mortality rate in African American men is
			 twice that in white men.
			(10)Over 8,000 men,
			 ages 15 to 40, will be diagnosed this year with testicular cancer, and 390 of
			 these men will die of this disease in 2005. A common reason for delay in
			 treatment of this disease is a delay in seeking medical attention after
			 discovering a testicular mass.
			(11)Studies show that
			 women are 100 percent more likely than men to visit a doctor, have regular
			 physician check-ups, and obtain preventive screening tests for serious
			 diseases.
			(12)Appropriate use
			 of tests such as prostate specific antigen (PSA) exams and blood pressure,
			 blood sugar, and cholesterol screens, in conjunction with clinical exams and
			 self-testing, can result in the early detection of many problems and in
			 increased survival rates.
			(13)Educating men,
			 their families, and health care providers about the importance of early
			 detection of male health problems can result in reducing rates of mortality for
			 male-specific diseases, as well as improve the health of America’s men and its
			 overall economic well-being.
			(14)Recent scientific
			 studies have shown that regular medical exams, preventive screenings, regular
			 exercise, and healthy eating habits can help save lives.
			(15)Establishing an
			 Office of Men’s Health is needed to investigate these findings and take such
			 further actions as may be needed to promote men’s health.
			3.Establishment of
			 Office of men’s health
			(a)In
			 generalTitle XVII of the Public
			 Health Service Act (42 U.S.C. 300u et seq.) is amended by adding at
			 the end the following section:
				1711.Office of men’s
		  healthThe Secretary shall establish within the
				Department of Health and Human Services an office to be known as the Office of
				Men’s Health, which shall be headed by a director appointed by the Secretary.
				The Secretary, acting through the Director of the Office, shall coordinate and
				promote the status of men’s health in the United
				States.
					.
			(b)ReportNot
			 later than two years after the date of the enactment of this Act, the Secretary
			 of Health and Human Services, acting through the Director of the Office of
			 Men’s Health, shall submit to the Congress a report describing the activities
			 of such Office, including findings that the Director has made regarding men’s
			 health.
			
